Mitchell, J.
Appellant plead guilty to a charge, by an information filed in the superior court, of having in his possession an excessive amount of intoxicating liquor, in violation of §-6262-22, Rem. Code, was fined $250 and sentenced to ninety days in the county jail, and has appealed.
His only complaint is the severity of the judgment entered. The penalty provided by the law for the crime- in question is:
“A fine of not less than fifty dollars nor more than two hundred fifty dollars, or by imprisonment in the county jail for not less than ten days nor more than *79three months, or by both such fine and imprisonment. ’ ’ Rem. Code, § 6262-31.
If a consideration of what this court has said in the cases of State v. Bliss, 27 Wash. 463, 68 Pac. 87; State v. Newton, 29 Wash. 373, 70 Pac. 31; State v. Van Waters, 36 Wash. 358, 78 Pac. 897; State v. Patchen, 37 Wash. 24, 79 Pac. 479; State v. Kenney, 83 Wash. 441, 145 Pac. 450, as to the power of this court to modify such a sentence and judgment because of its supposed severity, is not conclusive against the present appeal, assuredly we must decline to review it because of the absence of any record other than the information, plea of guilty, and the judgment. The law charges upon the trial judge the duty to determine the punishment to be imposed, not according to an arbitrary penalty fixed by the law, but according to a minimum and maximum pecuniary punishment or imprisonment, or both, requiring the exercise of discretion, the expression of which,, if within the terms of the law, is impressed with all legal presumptions in its favor, and is not to be disturbed by a challenge based simply upon the contention of the guilty one that the punishment imposed is in excess of what he thinks it should be.
Judgment affirmed.
Holcomr, C. J., Mackintosh, Parker, and Main, JJ., concur.